No. 99-41119
                                     -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-41119
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                     VERSUS

                       DONALDO RODRIGUEZ-JOYA, aka
                         Francisco Javier Alvarez

                                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-103-1
                      --------------------
                          May 26, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Donaldo

Rodriguez-Joya   has    filed    a    brief   as   required   by   Anders   v.

California, 386 U.S. 738 (1967).        Rodriguez has filed no response.

Our review of the brief and our independent review of the record

disclose no nonfrivolous issue for appeal.          Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.               See

5th Cir. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.